Citation Nr: 1544487	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  07-23 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for acute myelogenous leukemia (AML), claimed as due to herbicide exposure.

2. Entitlement to service connection for pericarditis, to include as secondary to AML.

3. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to AML.

4. Entitlement to service connection for arthritis (also claimed as rheumatism), to include as secondary to AML. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and October 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This case has a somewhat complicated history.  As a matter of background, the RO previously denied the Veteran's service-connection claim for AML in rating decisions issued in October 1998, August 2001, March 2005, and August 2005.  Following the August 2005 rating decision, the Veteran submitted a notice of disagreement and the Veteran was issued a statement of the case in August 2006.  The Veteran failed to timely perfect an appeal after the issuance of that decision, and it subsequently became final.  

In February 2007, the Veteran filed a request to reopen that previously denied and now final decision denying service connection for AML.  The RO denied that request in the above referenced October 2007 rating decision.  The Veteran subsequently perfected a timely appeal as to that issue.  

In May 2010, the Board issued a decision in which it reopened the previously denied claim for service connection for AML, but continued to deny service connection.  That decision also denied the Veteran's secondary service-connection claims for pericarditis, GERD, and arthritis/rheumatism.  The Veteran subsequently appealed the Board's May 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court granted a Joint Motion for Remand (JMR) so that the Veteran could be afforded the opportunity to have a hearing before a Veterans Law Judge.  That JMR only sought vacatur and remand of the Board's May 2010 decision denying service connection for the various claims presently on appeal.  The JMR did not indicate any dissatisfaction with the Board's decision to reopen the Veteran's AML claim.  As such, the Board has previously found that that portion of the May 2010 decision remains valid.

In March 2011, after successfully persuading the Court to grant the JMR so that a hearing could be scheduled, the Veteran, through his attorney, withdrew the hearing request at the heart of the Joint Motion.  To date, neither the Veteran, nor his attorney have requested that the hearing be rescheduled.  Therefore, the Board continues to find that that request has been withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2014).    

With the same letter which withdrew the hearing request, the Veteran's attorney submitted additional evidence and argument in support of the Veteran's claim.  Based on this additional argument and evidence, in April 2011, the Board issued a remand for additional evidentiary development and readjudication.  

Thereafter, the issues were returned to the Board.  In January 2012, the Board denied the Veteran's claim of entitlement to service connection for AML;  in April 2012 the Board issued a decision that denied service connection for pericarditis, GERD, and arthritis/rheumatism.

The Veteran again appealed the January and April 2012 decisions to the Court.  In October 2012, the Court granted a second JMR which vacated the January 2012 decision.  The JMR noted that the Board had failed to meet its legal obligation to ensure that the RO complied with the directives issued in the April 2011 Board remand.  Specifically, it stated that compliance by the Board or RO is neither optional nor discretionary and the Board errs as a matter of law when it fails to ensure compliance with its own orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Because the decision in the January 2012 was vacated, and because its outcome bore a direct consequence to the April 2012 decision, that decision too was vacated.   

In July 2013 and again in February 2015, the Board remanded the claims for compliance with the April 2011 remand, as directed in the October 2012 JMR.  Following additional development which, as discussed below, the Board finds complied with those directives, the matter was readjudicated by the RO and, following the issuance of a supplemental statement of the case, returned to the Board for additional appellate review.    


FINDINGS OF FACT

1. Resolving all benefit of the doubt in the Veteran's favor, the Veteran's acute myelogenous leukemia (AML), in remission, and any associated residuals, is at least as likely as not related to herbicide exposure in service.

2. The Veteran's pericarditis is at least as likely as not related to service-connected acute myelogenous leukemia.

3. The Veteran's arthritis (also claimed as rheumatism) is at least as likely as not related to service-connected acute myelogenous leukemia.

4. The Veteran's gastroesophageal reflux disease (GERD) is at least as likely as not related to service-connected acute myelogenous leukemia.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for acute myelogenous leukemia (AML), and any associated residuals, have been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2. The criteria for entitlement to service connection for pericarditis, as secondary to service-connected acute myelogenous leukemia, have been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

3. The criteria for entitlement to service connection for arthritis (also claimed as rheumatism), as secondary to service-connected acute myelogenous leukemia, have been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.310.

4. The criteria for entitlement to service connection for gastroesophageal reflux disease (GERD), as secondary to service-connected acute myelogenous leukemia, have been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that this issue has twice come before the Board in May 2010 and January 2012, at which time the Board found full compliance with the duty to notify; neither JMR vacating those decisions and returning them to the Board raised any objection to the adequacy of the VCAA notice given in this case.  Further, given the positive outcome of the below decision, the Board is satisfied that no further discussion of the duty to notify is necessary at this time as any failure would constitute harmless error.  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his  service treatment records, military personnel records, VA and private examination reports, private medical records, multiple medical treatises and scholarly articles, internet printouts, and lay statements from the Veteran and his representative.  

The Board notes that the October 2012 JMR explicitly ordered the Board to ensure compliance with its April 2011 remand orders and obtain confirmation from the Veteran's service department of the amount of herbicide exposure the Veteran experienced while in service, or in the alternative, to issue a formal finding that such evidence could not be obtained.  On June 1, 2015, the RO received from the U.S. Army Public Health Command Inspector General a correspondence stating that following referral to the Program Manager for Environmental Health Risk Assessment and Communication at the Army Institute for Public Health, insufficient data was available to make a defendable and reasonably accurate estimate on the level of herbicide exposure experienced by the Veteran.  Thereafter, on June 8, 2015, the RO issued a Formal Finding of the Unavailability of Records Documenting Exposure Levels to Herbicides in Vietnam.  Where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994).  Thus, any findings regarding levels of herbicide exposure have not been associated with the file.  Regardless, given the outcome of the below decision, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Service Connection - Acute Myelogenous Leukemia (AML)

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  In addition, certain chronic diseases, including leukemia, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection on a direct basis requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease. 38 C.F.R. § 3.309(e) (2014).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 39 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined a presumption of service connection is warranted. 61 Fed. Reg. 41,446 (1996); 59 Fed. Reg. 341-46 (1994).  

In the instant case, the Veteran's military personnel records indicate that the Veteran served in the Republic of Vietnam and VA has conceded exposure to herbicides as a result of that service.  However, acute myelogenous leukemia is not one of the conditions for which service connection can be granted on a presumptive basis.  Nonetheless, an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42  (Fed. Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  Thus, the Board is obligated to conduct a direct service connection analysis.

At the outset, the Board notes that the Veteran does not contend that he developed AMJ during service or within the one year presumptive period found in  38 C.F.R. § 3.309(a).  The record indicates that he was initially diagnosed with leukemia in 1995, approximately 26 years after separating from service.  Likewise, as discussed above, VA has conceded that the Veteran was exposed to herbicides while in Vietnam.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2014).  Thus, the first two elements of service connection are met.

Concerning the third element, that there be a medical nexus between the diagnosed condition and an incident of active service, the record on appeal contains conflicting medical opinions.  

In January 2004, Dr. R.D.W., the Veteran's treating oncologist submitted a letter in which he stated that there "may be some causative effect" between the Veteran's AML and Agent Orange exposure.  Particularly, Dr. R.D.W. stated that this opinion was based on the presence of benzene in Agent Orange.  A second letter from Dr. R.D.W., dated in September 2004, gave an opinion that an association between AML and Agent Orange was not outside the realm of possibility since children of exposed service men have been so afflicted.  

A third letter from Dr. R.D.W., dated in August 2007, again opined in favor of a nexus between the Veteran's AML and herbicide exposure.  In support of that positive nexus opinion, the treating oncologist cited to at least four published articles that establish a link between benzene exposure and AML, including articles published in Environmental Health Perspectives and the American Journal of Epidemiology.  He also cited to an article linking leukemia to dioxin exposure published in the American Journal of Epidemiology.  

Similarly, a different private physician, Dr. J.N., indicated in March 2004 that he supported a link between the Veteran's herbicide exposure and his AML diagnosis.  Dr. J.N. also asserted that there "may be a link between the benzene ring and auto-immune inflammation."

On the contrary, in November 2004, the RO obtained a medical opinion from a Dr. V.K. who indicated that he reviewed the Veteran's claims file and then stated that available medical literature as well as "information for veterans who served in Vietnam" (Vol. 17, No. 2) does not support a relationship between AML and Agent Orange exposure.  No further explanation or discussion was given.

A second opinion dated in May 2005 from Dr. V.K. indicated that the case file was again reviewed as well as Dr. R.D.W.'s initial letter dated in January 2004.  Dr. V.K. then declined to opine in favor of a causal nexus because "the development of any malignant process i[s] possible only with specific concentration of toxic product and exposure time."  As the specific amount of herbicide exposure was not of record at that time, Dr. V.K. then stated that an opinion could not be given.  

Finally, in January 2010, the RO obtained an expert opinion by a Dr. E.E. who opined against a causal nexus between herbicide exposure and AML.  Dr. E.E. specifically addressed the opinions given by Dr.'s R.D.W. and J.N. stating that after a National Library of Medicine database search, the articles cited by the physicians did not exist.  Dr. E.E. then stated that according to the literature, dioxin exposure has not been statistically significantly associated with AML.  No citation to any such study was given.  Dr. E.E. conceded that benzene exposure is associated with AML development, but the presence of a benzene ring in a compound does not automatically associate the compound with development of AML.  In support of this statement, Dr. E.E. cites to "literature" but does not provide any specific citation to an article or study which stands for that principle.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Ve.t app. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  While previous opinions have found the opinion of Dr. E.E. to be more probative of the issue at hand, upon de novo review of all evidence of record, the Board is satisfied that the multiple opinions submitted by his private physicians are more likely persuasive in this instance, or at the very least are as equally persuasive as that of Dr. E.E.  

Particularly, the Board finds that the opinions submitted by Dr. R.D.W. and Dr. J.N. are supported by multiple citation to known articles and other published evidence which would find in favor of a causal link between AML and herbicide exposure.  On the contrary, the 2004 opinion originally given by Dr. V.K. does not cite to any specific evidence in support of the opinion given and the 2005 statement declines to opine in either way absent more evidence regarding the levels of the Veteran's exposure, leaving both opinions by Dr. V.K. of limited probative value.  Likewise, the opinion by Dr. E.E. unequivocally states that the articles cited by Dr. R.D.W. and Dr. J.N. do not exist, despite evidence to the contrary (in fact, the Veteran's attorney has provided a hard copy of at least one of these articles to the Board for review) and does not cite to any specific evidence or studies in support of the contrary opinion given.  Thus, the Board is unable to find with any certainty that the opinion by Dr. E.E. is of greater probative value than the multiple supported opinions given by the Veteran's treating physicians.  

Under pertinent VA law, when the evidence of record is in relative equipoise with regard to the Veteran's claim, the benefit of the doubt will be granted in the Veteran's favor.  In light of the conflicting nature of the opinions given, the Board finds that the evidence is at least in equipoise with regard to a causal nexus between his AML, now in remission, and his in-service herbicide exposure.  Accordingly, resolving all benefit of the doubt in favor of the Veteran, the Board finds that service connection for AML should be granted in this matter.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Secondary Service Connection

As discussed above service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2014).

With respect to secondary service connection, an analysis similar to the court's decision in Hickson applies.  Thus, for service connection to be granted on a secondary basis, there must be evidence of (1) a current disability; (2) a service-connected disability; and (3) evidence of a causal nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998)

The Veteran does not claim that his current pericarditis, GERD and arthritis/rheumatism disabilities are a direct result of his military service, nor is there anything in the record which would suggest such.  Rather, the Veteran contends that the claimed conditions are secondary to his AML, specifically to the medications required to maintain his disability. 

As discussed in previous decisions, and upon review of the record, it is clear that the Veteran has a diagnoses of pericarditis, palindromic rheumatism, and GERD.  Further, as established above, the Board has found that the Veteran has met the burden for service connection for AML.  Finally, the Veteran has submitted an opinion from his treating physician, Dr. J.N., dated September 13, 2006, which clearly states that the Veteran's pericarditis, palindromic rheumatism, and GERD are as likely as not the result of effects of medications received in the course of treating his AML.  This opinion was given by the Veteran's treating physician in contemplation of his full medical history; there is no evidence of record that would refute this medical opinion.  Accordingly, the Board finds that the record supports a medical nexus between the Veteran's pericarditis, GERD and arthritis/rheumatism and his service-connected.  Thus service connection is appropriate for those disabilities, as secondary to the Veteran's service-connected AML. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for acute myelogenous leukemia is granted.  

Entitlement to service connection for pericarditis is granted, as secondary to AML.

Entitlement to service connection for gastroesophageal reflux disease (GERD) is granted, as secondary to AML.

Entitlement to service connection for arthritis (also claimed as rheumatism) is granted, as secondary to AML. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


